DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on November 9, 2022 is acknowledged.
Applicant has elected Species I: Figure 2, wherein applicant states claims 21-25, 27-38, and 40 read on the elected species.
However, the Examiner notes the feature of “wherein the first member is biased in a closed position such that sliding the second member toward a leading end of the first member causes the leading end of the first member to expand laterally” in claim 27 does not appear to be present in the elected species (e.g. Figure 2). It appears to be directed to a non-elected species (e.g. Figures 16-19B) and thus is withdrawn from further consideration.
Claims 26, 27, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.
Claims 1-20 were cancelled. Claims 21-40 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, ll. 1-2, the phrase “wherein the first member includes a protrusion contacting a moving part of the second member” is confusing because it appears the first member (e.g. element 217 shown in figures 4 and 5 of applicant’s drawings) includes a slot (204) contacting a moving part of the second member (e.g. 210A shown in figures 6 and 7). For examination purposes, the Examiner has interpreted the phrase as --wherein the first member includes a slot contacting a moving part of the second member--. Amendment and clarification are required.
Regarding claim 24, ll. 1-2, the phrase “wherein the second member includes a slot such that the protrusion of the first member is disposed within the slot” is confusing because it appears the second member (e.g. 210A shown in figures 6 and 7) includes a protrusion (e.g. 215 shown in figures 6 and 7) such that the protrusion (215) of the second member (210A) is disposed within the slot (204). For examination purposes, the Examiner has interpreted the phrase as --wherein the second member includes a protrusion such that the protrusion of the second member is disposed within the slot--. Amendment and clarification are required. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenn et al. (US 9,339,263), herein referred to as Fenn.
Regarding claim 21, Fenn discloses an expander (100a) (figures 10-12) for use in forming a surgical portal (Abstract) comprising: a first member (180), and a second member (182) slidably attached to the first member (180) (figure 10), wherein the second member (182) is slidable with respect to the first member (180) to change a cross-section of a portion of the expander (100a) (figure 10), wherein the second member (182) forms part of an outer surface of the expander (100a) (figure 10), and wherein the expander (100a) has a maximum cross-section that includes both the first member (180) and the second member (182) (figure 10).
Regarding claim 22, Fenn discloses wherein a second surface (212) of the second member (182) is flush with a first surface (198) of the first member (180), the second surface (212) being linearly slidable (col. 10, ll. 33-36) relative to the first surface (198) to change the cross-section of the portion of the expander (100a) (figure 10).
Regarding claim 23, Fenn discloses wherein the first member (180) includes a slot (198) contacting a moving part (212) of the second member (182) (figures 10-12).
Regarding claim 24, Fenn discloses wherein the second member (182) includes a protrusion (212) such that the protrusion (212) of the second member (182) is disposed within the slot (198), a position of the protrusion (212) relative to an end of the slot (198) changing with sliding of the second member (182) relative to the first member (180) (figure 10).
Regarding claim 25, Fenn discloses wherein the second member (182) includes a sliding portion (212) and a lateral portion (208), the lateral portion (208) translating laterally when the sliding portion (212) slides with respect to the first member (180).

Claim(s) 28-38 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Predick (US 2017/0021147), herein referred to as Predick.
Regarding claim 28, Predick discloses an expander (10) (figures 1-5) extending from a trailing end (figures 1-5) to a leading end (figures 1-5) and for use in providing surgical access (Abstract), the expander (10) comprising: a first member (12), and a second member (14) attached to the first member (12) (figures 4 and 5), the second member (14) being translatable (¶11) relative to the first member (12) such that translation of the second member (14) relative to the first member (12) causes a change in a cross-section of the expander (figure 5) over at least part of the expander (10), wherein the second member (14) is translatable to a first position (figures 4 and 5) relative to the first member (12) so that at least part of the trailing end of the expander (figures 4 and 5) includes the second member (14).
Regarding claim 29, Predick discloses wherein the second member (14) is translatable to a second position relative to the first member (12) so that the expander has a maximum cross-sectional dimension (figure 5) adjacent to the leading end of the expander (10).
Regarding claim 30, Predick discloses wherein when the second member (14) is in the first position relative to the first member (12), the expander has a maximum cross-sectional dimension at the trailing end of the expander (10).
Regarding claim 31, Predick discloses wherein the expander has a maximum cross-sectional dimension at a first location (figure 5) between the trailing end (figures 1-5) and the leading end (figures 1-5) such that at least part of an outward facing surface of the expander (10) at the first location is defined by an outward facing surface (30) of the second member (14).
Regarding claim 32, Predick discloses wherein when the second member (14) is translated away from the leading end of the expander (figures 4 and 5), a cross-sectional dimension of the expander at the leading end of the expander increases (figure 4 and 5).
Regarding claim 33, Predick discloses wherein the expander (10) has a maximum outer dimension (figures 1-5 and 12) at a first minimum distance (figure 12) from the leading end of the expander (10) when the second member (14) is in the first position (figures 4 and 5), the maximum outer dimension being at a second minimum distance from the leading end of the expander (10) when the second member (14) is translated toward the leading end of the expander (10) (figures 4 and 5), the second minimum distance (figure 12) being less than the first minimum distance (figure 12).
Regarding claim 34, Predick discloses wherein a second surface (36, 37) of the second member (14) is flush with a first surface (23, 24) of the first member (12), the second surface (36, 37) being linearly translatable (¶56, ¶59) relative to the first surface (23, 24) to change the cross-section over the at least part of the expander (10) (figures 4, 5, 12).
Regarding claim 35, Predick discloses an expander (10) (figures 1-5) for providing surgical access (Abstract) comprising: a first member (12) with a first surface (20) (figure 3), and a second member (14) slidably attached to the first member (12) (figure 5), the second member (14) having a second surface (31) flush with the first surface (20) over at least part of a length of the second member (14), wherein the second member (14) is slidable with respect to the first member (12) to change a cross-section of a portion of the expander (10).
Regarding claim 36, Predick discloses wherein the second member (14) is slidable with respect to the first member (12) along a longitudinal axis of the expander (10) (figures 1-5).
Regarding claim 37, Predick discloses wherein the second member (14) is slidable with respect to the first member (12) to change an extent of overlap between the first surface (20) and the second surface (31).
Regarding claim 38, Predick discloses wherein the length of the second member (14) is a maximum dimension of the second member (14) (figures 4 and 5).
Regarding claim 40, Predick discloses wherein the cross-section of the portion of the expander (10) increases uniformly along a length of the expander (10) in conjunction with sliding of the second member (14) away from an insertion end of the expander (10) (figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775